*952OPINION OF THE COURT
In Grillo v Harrington: Order affirmed, without costs. For the reasons stated in B urns v Board of Elections and Liberal Party of State of N. Y. v Board of Elections (both decided herewith) and in Matter of Geller v Board of Elections (65 NY2d 956 [decided herewith]), we conclude (1) that the New York County and Kings County County Committees of the Liberal Party were authorized under Liberal Party rules to act together with the concededly properly constituted County Committees of Queens, Richmond and The Bronx to grant Wilson-Pakula authorization to candidate Carol Bellamy, (2) that whether weighted voting or voting by proxy could be used at the authorization meeting has not been preserved for our review, (3) that the certificate of authorization of Bellamy as the Liberal Party candidate for Mayor of New York filed with the City Board of Elections on July 12, 1985 is valid, and (4) that the certificate filed July 15, 1985 purporting to authorize the candidacy of Edward I. Koch for that office is invalid.
In Burns v Board of Elections: Order affirmed, without costs. We agree with the Appellate Division that challenge to the New York County County Committee of the Liberal Party is barred by Election Law § 16-102 (2).
In Liberal Party of State of N. Y. v Board of Elections: Order affirmed, without costs. We agree with the Appellate Division that the eight district leaders, although not elected as County Committee members, nevertheless constitute members of the New York County County Committee of the Liberal Party (Matter of Lucitra v Power, 8 NY2d 871, affg 10 AD2d 996) and that, with their inclusion, the County Committee was properly organized, there having been no timely challenge to the other 510 members of the Committee (see, Burns v Board of Elections [decided herewith]).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.